Title: From George Washington to Jonathan Trumbull, Sr., 18 July 1775
From: Washington, George
To: Trumbull, Jonathan Sr.



Sir
Cambridge July 18. 1775

Allow me to return you my Sincerest thanks for the kind Wishes & favourable Sentiments exprss’d in yours of the 13th Instant: its the Cause of our Common Country calls us both to an Active & dangerous Duty, I trust that Divine Providence which wisely orders the Affairs of Men will enable us to discharge it with Fidelity & Success—The uncorrupted Choice of a brave & free People has raised you to deserved Eminence; that the Blessing of Health & the still greater Blessing of long continuing to govern such a People may be yours is the Sincere Wish of Sir Your Most Obedient very humble Servant

Go. Washington

